JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2013 (Unaudited) (Expressed in Canadian Dollars) NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) (Unaudited) OCTOBER 31, 2013 APRIL 30, 2013 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) Receivables Prepaid expenses Reclamation bonds (Note 6) Equipment (Note 5) Exploration and evaluation assets (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 11) Future reclamation provisions (Note 7) Equity Capital stock (Note 9) Reserves Deficit ) ) $ $ Nature of Operations and Going Concern (Note 1) Subsequent events (Note 15) Approved on December 11, 2013 on behalf of the Board of Directors: ”Jay Sujir” Director “Chris Healey” Director Jay Sujir Chris Healey The accompanying notes are an integral part of these condensed interim consolidated financial statements. 1 JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in Canadian Dollars) (Unaudited) THREE MONTHS ENDED OCTOBER 31, SIX MONTHS ENDED OCTOBER 31, EXPENSES Audit and accounting $ Consulting - - Depreciation (Note 5) Director fees - - Exploration and evaluation (Note 6) Insurance Interest (Note 7) Investor relations Legal Management fees Office and administration Rent Share-based compensation (recovery) (Note 9) ) Transfer agent and filing fees Travel - Wages and salaries ) OTHER ITEMS Finance income - 39 Gain (loss) on foreign exchange ) ) Loss on asset disposition - ) - ) Other income - flow through premium (Note 8) - - Unrealized loss on marketable securities (Note 4) Impairment of exploration and evaluation assets (Note 6) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed interim consolidated financial statements. 2 JET METAL CORP. (FORMERLY CROSSHAIR ENERGY CORPORATION) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED OCTOBER 31, (Expressed in Canadian Dollars) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Items not affecting cash: Depreciation (Note 5) Impairment of exploration and evaluation assets (Note 6) Interest (Note 7) Loss on asset disposition (Note 5) - Other income – flow through premium (Note 8) - ) Share-based compensation (recovery) (Note 9) ) Unrealized loss (gain) – foreign exchange ) Unrealized loss– marketable securities (Note 4) Non-cash working capital item changes Receivables ) Due to related parties Prepaid expenses ) Payables and accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration and evaluation assets - ) Acquisition of equipment - ) Refund (purchase) of reclamation bonds - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Share issue costs - ) Net cash used in financing activities - ) Net change in cash and cash equivalents during the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash and cash equivalents Cash $ $ Liquid short term investments $ $ Cash (paid) received for Interest $
